        Case 1:20-cv-01043-AT-SN Document 58 Filed 09/24/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
VOLKSWAGEN GROUP OF AMERICA, INC.,                                DOC #: _________________
                                                                  DATE FILED: _9/24/2020 _
                             Plaintiff,

              -against-                                          20 Civ. 1043 (AT)

GPB CAPITAL HOLDINGS, LLC,                                            ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        In light of the outstanding motion to dismiss this action, ECF No. 33, the case
management conference scheduled for October 8, 2020 is ADJOURNED sine die. If necessary,
the Court will set a new case management conference upon resolution of the motion to dismiss.
The parties are reminded to consult the Court’s Individual Practices in Civil Cases with respect
to the requirement of pre-motion letters in advance of a motion for summary judgment.

       SO ORDERED.

Dated: September 24, 2020
       New York, New York
